712 S.E.2d 884 (2011)
In the Matter of T.A.S., State of NC.
No. 332A11.
Supreme Court of North Carolina.
August 8, 2011.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Geta Kapur, for J.A.S.
Rex Gore, District Attorney, for State of North Carolina.


*885 ORDER

Upon consideration of the petition filed by Petitioner (State of NC) on the 8th of August 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 8th of August 2011."